Parker Johnston County Judge Saline County Courthouse Benton, Arkansas 72015
Dear Mr. Johnston:
You have requested our opinion as to whether or not a $70,000 appropriation to your Airport Board originally appropriated as matching funds could now be used by the Airport Board for other purposes due to the fact that matching funds were never obtained.
Please be advised that the better practice would be to rescind the original appropriation and reappropriate for the new purpose.
Please bear in mind that our office has not had the opportunity to examine any enabling legislation of you[r] Airport Board or the appropriation ordinance in question.  It is strongly recommended that you confer with your county attorney who has access to the documentation facts and circumstances involved in your problem and who is actually responsible for representation for your Quorum Court.
The Attorney General is authorized to render formal and official opinions to officers and departments of the State government only. Necessarily, therefore, the foregoing is not to be considered a formal opinion of the Attorney General but is an informal and unofficial expression of view given with the desire to be helpful to you.
Sincerely, /s/ DAN KENNETT Chief Deputy Attorney General